By the Court,

Savage, Ch. J.
In the case of The People v. Gasherie, 9 Johns. R. 71, which was an action against the executrix of a loan officer who had retained monies received by him in his official character, the question was raised whether the defendant should be charged with interest. The court, after referring to several cases, say : “ It is agreeable to the principle of these decisions, and it is just and reasonable in itself, that the defendant who retains and converts the money of another to his own use, should pay interest for that use.” This decision was approved in Reid v. The Rensselaer Glass Factory, 3 Cowen, 393, where, after an examination of the cases on the question of interest, we came to the conclusion that in general interest is recoverable where money is withheld against the will of the owner. In the case now under consideration, money belonging to the plaintiff was received by the defendant, who claimed it and illegally withheld it from the plaintiff, and he ought therefore to pay interest. The plaintiff is entitled to judgment for the larger sum found by the jury.
Judgment for plaintiff